Appeal from an order of the Supreme Court, Monroe County (James P Murphy, J.), entered May 7, 2012. The order, insofar as appealed from, adhered to a prior determination that there are questions of fact on the issues of proximate cause and damages.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 15 and 19, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P, Fahey, Garni, Sconiers and Martoche, JJ.